Exhibit 10.1

LOGO [g61471ex101_pg1.jpg]

April 22, 2009

<Name>

<Address 1 >

<Address 2>

Dear <Name>:

Pursuant to the terms and conditions of the company’s Regions Financial
Corporation 2006 Long-Term Incentive Plan (the “Plan”) and the attached Award
Agreement (within the meaning of the Plan), you have been granted a
Performance-Based Restricted Stock Award for <number> shares of stock as
outlined below.

 

Granted To:

   <name>

Grant Date:

   April 22, 2009

Granted:

   <number>

Per Share Value of

Award on Grant Date:

   $X.XX1 Vesting Schedule and Performance-Based Conditions: <number 12> shares
vest if Regions’ average closing stock price per share (as reported on the New
York Stock Exchange) equals or exceeds $X.XX3 during any 90 day period between
April 22, 2012 and April 22, 2013; <number 22> shares vest if Regions’ average
closing stock price per share (as reported on the New York Stock Exchange)
equals or exceeds $X.XX4 during any 90 day period between April 22, 2012 and
April 22, 2013; <number 32> shares vest if Regions’ average closing stock price
per share (as reported on the New York Stock Exchange) equals or exceeds $X.XX5
during any 90 day period between April 22, 2012 and April 22, 2013;

By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this grant notice.

 

Signed:

 

 

  Date:  

 

Please sign one copy of this document and return it to Regions Executive
Compensation Department in the enclosed pre-addressed postage paid envelope.

 

1

Will be closing price on grant date

2

Will be  1/3 of the total number of shares granted

3

Will be 125% of the per share value of award on grant date

4

Will be 133% of the per share value of award on grant date

5

Will be 150% of the per share value of award on grant date



--------------------------------------------------------------------------------

LOGO [g61471ex101_pg2a.jpg]

PERSONAL & CONFIDENTIAL

PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT

Under the

REGIONS FINANCIAL CORPORATION 2006 LONG-TERM INCENTIVE PLAN

 

 

You have been granted an award of performance-based Restricted Stock (the
“Restricted Stock” or “Award”) under the Regions Financial Corporation 2006
Long-Term Incentive Plan (the “Plan”), the terms and conditions of which are
incorporated in this document by reference as if fully set forth herein. This
grant is made pursuant to a uniform plan of compensation for Non-Employee
Directors. The Plan and this document set forth the terms and conditions of your
Award. This document constitutes the Award Agreement required by the Plan. You
should retain it for future reference. References to defined terms in the Plan
are capitalized in this Award Agreement. The prospectus for the Plan and the
Plan document itself provide you helpful information and explanations related to
your grant. These documents are currently obtainable by logging on to
Wealthviews at https://www.wealthviews.com/rf/. You should note that in the
event of any conflict or inconsistency between the provisions of this Award
Agreement and the terms and conditions of the Plan, the terms and conditions of
this Award Agreement will control.

The number of shares of restricted stock that have been granted to you under
this Award, the dates on which they become exercisable (i.e. “vest”), and the
performance conditions that must be satisfied in order for some or all of the
shares to vest are set forth in the grant notice attached hereto and
incorporated herein by reference. Specific information concerning your Award of
performance-based Restricted Stock is currently provided to you online through
Wealthviews.

Unless you choose to include the value of your Restricted Stock Award in your
current year tax return, there are no current year tax implications of this
grant. If you decide to include the value of the Award in your current tax
return, you must file a special election, called a “Section 83(b) election” with
the IRS within 30 days after the date this Award is granted to you. If you are
considering doing this, you should consult the Prospectus for additional
information. The prospectus contains, among other things, a summary explanation
of certain federal income tax consequences of different types of awards under
the Plan. However, since tax laws often change, you should consult your tax
advisor for current information at any given time. You agree that you will
promptly notify the Company of any election that you make pursuant to
Section 83(b) of the Internal Revenue Code.

During the Period of Restriction (for purposes of this Award Agreement “Period
of Restriction” includes any additional performance measurement period as set
forth in the grant notice) and until the performance conditions on vesting are
satisfied or the Period of Restriction has expired without the conditions having
been satisfied, your Restricted Stock will be held in the Plan in book-entry
form, though you will be the beneficial owner of the stock. You may request a
stock certificate for vested shares after the restrictions lapse and applicable
performance conditions have been satisfied. If the Period of Restriction expires
without the performance conditions having been satisfied as to all or any
portion of the Award, the Award will be forfeited to that extent.

During the Period of Restriction and until the shares of Restricted Stock
subject to this Award vest or are forfeited, as the case may be, you will have
the right to vote these shares and will receive any dividends declared on them.
If at the end of the Period of Restriction you are still an active Board member
of Regions, upon satisfaction of the performance conditions and upon compliance
with any other applicable requirements of the Plan, such as tax payment or
withholding, the restrictions will lapse and the vested number of shares will be
released to you as provided in the Plan, this Award Agreement, and the grant
notice.



--------------------------------------------------------------------------------

If, during the Period of Restriction, your service on the Board ceases for
reasons other than (i) death, (ii) Disability, (iii) retirement at or after age
65, your Restricted Stock will be forfeited as of the date your service ceases.
In the event your service on the Board ceases due to your retirement at or after
age 65 prior to November 30 of the calendar year of the grant, your Restricted
Stock will be forfeited as of the date of your retirement. If your service on
the Board ceases during the Period of Restriction due to death or Disability,
you (or your beneficiary, as applicable) will remain eligible to receive the
shares, if any, that subsequently vest by virtue of satisfaction of the
performance conditions during the Period of Restriction. In the event your
service on the Board ceases due to your retirement at or after age 65 on or
after November 30 of the calendar year of the grant, unless otherwise
specifically prohibited by applicable laws, rules or regulations, you will
remain eligible to receive the shares, if any, that subsequently vest by virtue
of satisfaction of the performance conditions during the Period of Restriction.
If a Change in Control occurs while you are a board member of Regions and your
service on the Board ceases without Cause (as defined in the Plan) within
twenty-four (24) months following the occurrence of the Change in Control, the
time lapse conditions for vesting of any Restricted Stock under this Award will
be deemed to have been satisfied as of the date your service ceases and the
performance conditions will be deemed to have been satisfied as of the date your
service ceases based on the Change in Control price.

Notwithstanding anything in this Award Agreement, the Plan or the grant notice
to the contrary, in no event shall the Restricted Stock under this Award vest or
be settled, paid or accrued, if any such vesting, settlement, payment or accrual
would be in violation of applicable law.

By signing the grant notice for this Award, you agree and acknowledge that you
accept the grant of this Award on the terms and conditions set forth in the
Plan, this Award Agreement and the grant notice. You further agree and
acknowledge as follows: (1) that this Award Agreement, the Plan and the grant
notice set forth the entire agreement of Regions and you relating to the subject
matter of this memorandum and supersedes and replaces all prior agreements and
understandings with respect to such subject matter; (2) that Regions and you
have made no agreements, representations or warranties relating to the subject
matter of this Agreement which are not set forth herein; (3) that no provision
of this Award Agreement and the grant notice may be amended, modified or waived
unless any such amendment, modification or waiver is authorized by the
Compensation Committee of the Board of Directors and is agreed to in writing
signed by an officer of the Company actually authorized to do so, and (4) that
this Award Agreement is binding on the Company’s and your successors and
assigns.

Thank you for your continued service to Regions!

 

REGIONS FINANCIAL CORPORATION By:  

LOGO [g61471ex101_pg2b.jpg]

Name:   C. Dowd Ritter Title:   Chairman, President & CEO